303 S.W.3d 633 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Patrick SMITH, Defendant/Appellant.
No. ED 92707.
Missouri Court of Appeals, Eastern District, Division Three.
February 23, 2010.
Emily N. Kaiser, St. Charles, MO, for Appellant.
Chris Koster, Attorney General, John W. Grantham, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Defendant appeals from the judgment upon his conviction by a jury of two counts of first-degree child molestation, in violation of Section 566.067, RSMo 2000,[1] for which he was sentenced to fifteen years' imprisonment. We affirm.
*634 We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise indicated, all further statutory references are to RSMo 2000.